DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “said water/beverage system” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for there to be a water system.  There is only antecedent basis for “a beverage system” recited in Claim 1, lines 1-2.
Claim 1 recites the limitation “the applied force” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “content of the sealed capsule” in line 15.  It is unclear if “content” refers to “flavors, minerals, and/or nutritional supplements” recited in Claim 1, lines 4-5 or to entirely different contents disposed within the sealed capsule.
Claim 1 recites the limitation “carbonated maker liquid” in line 15.  It is unclear what is meant by this limitation.
Claim 1 recites the limitation “the gas” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a gas stream” as recited in Claim 1, line 12.
Claim 8 recites the limitation “wherein said sealed capsule is a soluble sealed capsule in which all components are soluble” in lines 1-2.  However, Claim 1, lines 13-14 recite “wherein the upper wall tears as a result of the applied force of a gas stream coming from the soda siphon carbonated water maker.”  It is unknown how a sealed capsule in which all components including the upper wall are soluble can have an upper wall capable of being torn when the upper wall is soluble.
Claim 12 recites a dependency on canceled Claim 11.  It is unknown what the metes and bounds of Claim are.  For purposes of examination Examiner interprets Claim 12 to depend from independent Claim 1.
Claim 12 recites the limitation “said water/beverage systems” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 4 and 9-10 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeiro US 2020/0229458 in view of Cominelli et al. US 2013/0209636, Nichols US 2017/0079465, Carr et al. US 2013/0061762, and Lassota et al. US 2003/0126993.
Regarding Claim 1, Naberio discloses a set up comprising a capsule containing flavors (coffee) wherein the capsule comprises a container with an upper wall (top of capsule) and a bottom wall (bottom of capsule) that are both dissolvable (soluble) when subjected to a stream of fluid (‘458, Paragraphs [0041] and [0043]) wherein the capsule is used in a beverage making machine (‘458, FIG. 1) (‘458, Paragraph [0056]).
Nabeiro is silent regarding the sealed capsule and the housing being part of a soda siphon carbonated water maker wherein the housing is a funnel type housing and the sealed capsule is located inside the funnel type housing of the soda siphon carbonated water maker.
Cominelli et al. discloses a beverage machine comprising a brew chamber holding a beverage cartridge containing a beverage medium wherein the beverage medium is held in the brew chamber as in drip coffee brewing systems and used in systems that dispense heated water only (‘636, Paragraph [0015]) where the invention is employed with drip type coffee brewers and a soda siphon carbonated water maker (carbonated beverage machines) (‘636, Paragraph [0028]) where the housing (brew chamber) includes ground coffee or a flavored drink mix contained in a cartridge or not (‘636, Paragraph [0032]).
Both Nabeiro and Cominelli et al. are directed towards the same field of endeavor of beverage making machines using a beverage cartridge to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set up of Nabeiro that uses a soluble coffee capsule and use the soluble coffee capsule in a carbonated water maker beverage machine wherein the capsule is disposed in a housing of the beverage machine since Cominelli et al. teaches that it was known to utilize a soluble beverage cartridge in a soda siphon carbonated water maker.  Cominelli et al. teaches using the invention in a drip type coffee brewer.  One of ordinary skill in the art would utilize the completely soluble capsule of Nabeiro in the housing of the beverage machine of Cominelli et al. in order to make a beverage without any components that need to be disposed of.
Further regarding Claim 1, Nabeiro modified with Cominelli et al. is silent regarding the housing of the soda siphon carbonated water maker being a funnel type housing and the carbonated water maker to use a siphon.
Nichols discloses a beverage system comprising a beverage machine comprising a housing (beverage brewing chamber 30) that receives coffee or espresso grounds wherein the housing (beverage brewing chamber 30) is shaped as a funnel where water is delivered to the brewing chamber (‘465, Paragraphs [0024]-[0025]) wherein a pod retaining device is retained (‘465, FIG. 3) (‘465, Paragraphs [0039]) and a carbonated beverage can be made (‘465, Paragraph [0033]).
Both Nabeiro and Nichols are directed towards the same field of endeavor of beverage systems comprising a beverage making machine and beverage ingredients to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the housing of the beverage making machine of Nabeiro to be a funnel shaped housing as taught by Nichols since the configuration of the claimed housing of the beverage making machine is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed housing of the beverage making machine was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Nichols teaches that there was known utility in the beverage making machine art to construct the housing in which beverage ingredients are stored to be in the shape of a funnel.
Further regarding Claim 1, Nabeiro modified with Cominelli et al. and Nichols is silent regarding the carbonated soda maker to use a siphon.
Carr et al. discloses a beverage machine comprising a soda fountain for preparing coffee (‘762, Paragraph [0030]) wherein the invention is used with coffee percolators that dispense coffee through a filter funnel into an outlet nozzle assembly or soda siphons (‘762, Paragraph [0080]).  Lassota et al. also discloses a brewing system comprising a siphon connection between a brew water tank and a brew basket (‘993, Paragraph [0020]) wherein coffee or carbonated water is made (‘993, Paragraph [0076]).
Nabeiro, Carr et al., and Lassota et al. are all directed towards the same field of endeavor of beverage machines used to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nabeiro and use the beverage machine with a soda siphon since Carr et al. and Lassota et al. both teach that it was known in the beverage making machine art to utilize soda siphons to supply liquid to the beverage making machine.
Further regarding Claim 1, the limitations “for holding said sealed capsule in said water/beverage system,” “wherein the upper wall tear as a result of the applied force of a gas stream coming from the soda siphon carbonated water maker which is directed into the sealed capsule,” “wherein content of the sealed capsule is pushed into carbonated maker liquid,” and “wherein due to molecules of the gas sparkling water mixed with the content of the sealed capsule flows upwards through the funnel and through the sealed capsule dissolving the sealed capsule” are seen to be recitations regarding the intended use of the “set up.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nabeiro discloses the capsule to be soluble and dissolve when subjected to water (‘458, Paragraph [0043]).  Carr et al. discloses using a siphon to supply liquid (‘762, Paragraph [0080]).  It is noted that applicant withdrew Group II of the Restriction Requirement mailed October 22, 2021 drawn to a method of using the set up.  The limitations “wherein content of the sealed capsule is pushed into carbonated maker liquid,” and “wherein due to molecules of the gas sparkling water mixed with the content of the sealed capsule flows upwards through the funnel and through the sealed capsule dissolving the sealed capsule” are also limitations regarding the method of using the set up, which was non-elected.
Regarding Claim 8, Nabeiro discloses the sealed capsule to be a soluble sealed capsule in which all components are soluble (‘458, Paragraph [0043]).
Regarding Claim 12, the combination of Nabeiro modified with Cominelli et al., Nichols, Carr et al., and Lassota et al. discloses the funnel type housing (‘465, Paragraphs [0024]-[0025]) holding the sealed capsule in place (‘636, Paragraph [0032]) and conveying the contents of the sealed capsule into a water/sparkling water medium in the water/beverage systems (‘465, Paragraph [0033]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nabeiro US 2020/0229458 in view of Cominelli et al. US 2013/0209636, Nichols US 2017/0079465, Carr et al. US 2013/0061762, and Lassota et al. US 2003/0126993 as applied to claim 1 above in further view of Kessler US 2006/0024420.
Regarding Claim 4, Nabeiro modified with Cominelli et al., Nichols, Carr et al., and Lassota et al. is silent regarding the container of the dissolvable sealed capsule being a cup shaped container.
Kessler discloses a coffee tablet having a shape obtained by molding a coffee composition that contains coffee solids in a mold (‘420 ,Paragraphs [0011]-[0012]) having a coffee coating wherein any shape can be used wherein the soluble beverage tablet takes on the shape of the cavity of the mold (‘420, Paragraph [0023]).
Both Nabeiro and Kessler are directed towards the same field of endeavor of edible and completely soluble beverage ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dissolvable capsule of Nabeiro to have any shape such as a cup shaped container since Kessler teaches that any shape of soluble beverage tablet can be used.  The configuration of the claimed edible and dissolvable beverage tablet is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed completely soluble beverage ingredients was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeiro US 2020/0229458 in view of Cominelli et al. US 2013/0209636, Nichols US 2017/0079465, Carr et al. US 2013/0061762, and Lassota et al. US 2003/0126993 as applied to claim 8 above in further view of Kumar et al. US 2014/0356603.
Regarding Claims 9-10, Nabeiro discloses the soluble sealed capsule being made of materials that react with the stream of fluid (‘458, Paragraph [0043]).
Nabeiro is silent regarding the soluble sealed capsule being made of a PVOH polyvinyl alcohol polymer.
Kumar et al. discloses a sealed beverage capsule (water soluble packet 100) (‘603, Paragraph [0071]) comprising a container with an upper wall (second water soluble film 20) and a bottom wall (bottom of first water soluble film 10) that are both dissolvable when subjected to a stream of fluid (‘603, Paragraph [0063]).  Kumar et al. further discloses the soluble sealed capsule being made of a polyvinyl alcohol polymer (PVOH) (‘603, Paragraphs [0046] and [0066]).
Both Nabeiro and Kumar et al. are directed towards the same field of endeavor of soluble sealed capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible soluble sealed capsule of Nabeiro to be made out of polyvinyl alcohol polymer (PVOH) as taught by Kumar et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Kumar et al. teaches that there was known utility in using polyvinyl alcohol as a material in making an edible soluble sealed capsule to make a beverage.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1, 4, 8-10, and 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies on Nabeiro modified with Cominelli et al., Nichols, Carr et al., and Lassota et al., which was necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singer US 2019/0282022 discloses a method of preparing an individual serving of coffee using a molded soluble coffee product that is placed in a food grade paper container having one or more holes in a lower portion thereof and the food grade paper container is placed in a coffee maker (‘022, Paragraph [0022]).
Macias US 2016/0318703 discloses a dissolvable beverage capsule (‘703, Paragraph [0002]) that is dissolvable in a liquid (‘703, Paragraph [0012]).
Shen et al. US 2010/0068350 discloses an edible water soluble package (‘350, Paragraphs [0005] and [0007]) made from gelatin (‘350, Paragraph [0030]), starch, or cellulose (‘350, Paragraph [0022]).
Noble et al. US 2011/0183048 discloses a sealed capsule (container 10) comprising an upper wall (top surface 12) and a bottom wall (bottom surface 14) storing freeze dried soluble coffee wherein the sealed capsule has a shape that conforms to a particular coffee brewing device wherein shapes such as cones are used (‘048, Paragraph [0011]-[0012]).
Schwarz et al. US 2015/0114235 discloses a filter pack for use in a beverage brewing machine having a brew basket wherein the filter pack includes a liquid permeable pouch containing coffee grounds where the brewing reservoir (brewing reservoir 30) has funnel shaped segments (funnel shaped segment 56) (‘235, Paragraph [0044]).
Bauer et al. US 2007/0148231 discloses a fast disintegrating tablet comprising coffee where the tablet is dissolved in cold or hot water to reconstitute the original foodstuff (‘231, Paragraph [0013]) for decalcification of coffee machines (‘231, Paragraph [0012]).
Francis et al. US 2004/0185150 discloses an edible and dissolvable flavoring capsule (capsule 102) comprising gelatin (‘150, Paragraphs [0024] and [0026]).
Gugeril et al. US 2010/0173057 discloses a beverage making machine having a funnel shaped housing (‘057, Paragraph [0023]).
Kihnke US 2012/0201932 discloses a sealed capsule (beverage cartridge 10) comprising a dissolvable beverage product such as flavored beverage powders without a filter member where the dissolvable beverage product completely dissolves in the presence of fluid (‘932, Paragraph [0038]).
Barkalow et al. US 2004/0096569 discloses a coffee cup shaped edible film product (‘569, Paragraph [0119]).
Young US 2018/0014676 discloses a soluble sweetener and creamer (‘676, Paragraph [0006]).
Godfrey et al. US 2020/0253414 discloses a beverage forming system to form coffee comprising a brew chamber including a cartridge holder in which a cartridge is placed wherein water is provided to the cartridge held by the cartridge holder or a drip type coffee brewer or carbonated beverage machine wherein the brew chamber accepts loose coffee grounds or other beverage material (‘414, Paragraph [0016]).
Carmichael US 2016/0007794 discloses a brewing device comprising a brewing vessel and a siphon element (‘794, Paragraph [0021]).
Kastor US 2015/0013546 discloses a beverage machine comprising a coffee cartridge deposited into a carafe wherein the cartridge is placed in the cartridge receiver and the apparatus is employed with drip type coffee brewers and carbonated beverage machines (‘546, Paragraph [0028]) and that beverage material is provided in a cartridge or not and beverage is produced by mixing liquid with the beverage material dispensed into the carafe (‘546, Paragraph [0045]).
Farley et al. US 2017/0231244 discloses a funnel shaped filter chamber (‘244, Fig. 4) (‘244, Paragraph [0052]).
Studor et al. US 2012/0156337 discloses a brewing chamber having a funnel shape (‘337, Paragraph [0113]).
Starr et al. US 2012/0052171 discloses a brew chamber that sits in a funnel (‘171, Paragraph [0085]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792